Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in this Registration Statement on Form S-3 of our report dated March 11, 2010, relating to the consolidated financial statements of PennyMac Mortgage Investment Trust, appearing in the Annual Report on Form 10-K of PennyMac Mortgage Investment Trust for the period from August 4, 2009 (commencement of operations) to December 31, 2009, and to the reference to us under the heading "Experts" in the Prospectus, which is part of this Registration Statement. /s/ Deloitte& ToucheLLP Los Angeles, California
